DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 888been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17-20 and 23 are  rejected under 35 U.S.C. 103 as being unpatentable over  US Publication US 20180343733 A1 by Mustapha et al (Mustapha) in view of US20170238408 A1 by Lombardi et al (Lombardi).
 
Referring to the claim 13 Mustafa teaches,  An accelerator (Fig 1 item 10 and paragraph [0043]), comprising: 

a plurality of acceleration cavities (See Fig 1 items 12, 14, 16 and 18 paragraphs [0043] to [0048]) each having one or two acceleration gaps (See Fig 3A -3D and item 11 acceleration channel is regarded as acceleration gap : [0060]); 

    PNG
    media_image1.png
    464
    688
    media_image1.png
    Greyscale

a plurality of controllers provided to the plurality of acceleration cavities (See Fig 1 and each ECR RFQ DTL coupled DTL and HGS are having controllers and generates required beam with critical parameters  Paragraphs [0044 to 0050] it is inherent component), respectively; and 

a plurality of multipole magnets (Fig 3B paragraphs [0061]), wherein one or more of the plurality of multipole magnets are connected downstream to one of the plurality of 

But Mustapha does not explicitly teaches, wherein each of the plurality of controllers generates an oscillating electric field in a corresponding acceleration cavity, independently controls a motion of an ion beam inside the corresponding acceleration cavity, and independently supplies radiofrequency power into the corresponding acceleration cavity via an RF coupler, and wherein convergence of the ion beam in a horizontal direction is controlled via a magnetic field caused by the plurality of multipole magnets, and the plurality of controllers controls acceleration of the ion beam independently of the control via the magnetic field.
However, Lombardi teaches the wherein each of the plurality of controllers generates an oscillating electric field in a corresponding acceleration cavity, independently controls a motion of an ion beam inside the corresponding acceleration cavity, and independently supplies radiofrequency power into the corresponding acceleration cavity via an RF coupler (See Fig 11 and paragraphs [0096-0097]), and wherein convergence of the ion beam in a horizontal direction is controlled via a magnetic field caused by the plurality of multipole magnets, and the plurality of controllers controls acceleration of the ion beam independently of the control via the magnetic field. (See Fig 
Hence, ii would have been obvious to a person with an ordinary skill in the art before the effective filing date of the instant application to incorporate Lombardi teachings in to the accelerator system of Mustapha by introducing the independent controllers to each accelerating unit in order to control the beam independently (See paragraph 0095])

 Referring to the claim 17 Mustafa reference as modified by Lombardi teaches the accelerator according to claim 13, Mustafa further teaches wherein the plurality of acceleration cavities and the plurality of multipole magnets are connected alternately one by one. (See Fig 3A, 3B item 11 is acceleration cavity and item 19 is magnet alternatively arranged one after the other paragraph [0060]). 

Referring to the claim 18 Mustafa reference as modified by Lombardi teaches the accelerator according to claim 13, Mustafa further teaches wherein each of the plurality of multipole magnets is a quadrupole magnet (See Fig 3D and paragraph [0062]), and wherein directions of convergence of adjacent quadrupole magnets differ from each other. (See Paragraph [0061]).

Referring to claim 19 Mustafa reference as modified by Lombardi teaches the accelerator according to claim 13, Lombardi further teaches wherein a bore diameter at each acceleration cavity of the plurality of acceleration cavities is 2 cm or more, (Lombardi teaches a beam bunching section between 20-30 Cms paragraph [0072] and height to radius is preferably 2/3 ratio for quantum values and hence the diameter is more than 2 cm in the present case if is an implicit teaching).

Referring to the claim 20  Mustafa reference as modified by Lombardi teaches An accelerator system ( Mustafa Fig 1 item 10)  in which a plurality of accelerators are connected, wherein at least a front-stage accelerator which receives input of a DC beam (See Mustafa Paragraph [0037]) from a beam generation source and which has a function of adiabatically capturing the beam is the accelerator according to claim 13 ( See Mustafa The process of DC beam extraction is adiabatic by nature and hence it is an inherent teaching).

Referring to the claim 23  Mustafa reference as modified by Lombardi teaches the accelerator system according to claim 13, Mustafa further teaches wherein a distance between adjacent acceleration gaps in one of the plurality of acceleration cavities matches a distance that the ion beam travels during 1/2 period of the radiofrequency, and a distance between adjacent acceleration cavities is different from the distance that the ion beam travels during 1/2 period of the radiofrequency.  (Mustafa Claims 11 to 16 and paragraph [0065] teaches spatial harmonics and lower peak values lowering due high field gradient and Fig 5A and paragraphs [0116] ). However, it is within the scope of an ordinary skill and art known skill.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mustapha as applied to claim 20 above, and further in view of US Publication 20120126727 A1 by Hamm.

Referring to the claim 21 Mustapha teaches the accelerator system according to claim 20, Bul Mustapha is silent on wherein the accelerator system accelerates a lon beam of at least 0.1 A as a continuous beam.
However, Hamm teaches 4 current limit of 85mA for a pulsed power beam of sub-nanosecond. (See paragraph [0043] and Table ii}.
Hence if would be obvious to a  person with ordinary skill in the art before the effective filing date of the instant application to use the teachings of Hamm and incorporate a current of minimum ©.1A or 100 mA for a continuous beam at least 100mA is within the scope at the art. 
Referring to the claim 22 Mustapha reference as modified by Lombardi and Hamm teaches the accelerator system according to claim 21, Mustapha further teaches    wherein a plurality of acceleration cavities (See Fig 1 items 12, 14, 16 and 18 paragraphs [0043] to [0048]) each having one or two acceleration gaps (See Fig 3A -3D and item 11 acceleration channel is regarded as acceleration gap : [0060]); 

    PNG
    media_image1.png
    464
    688
    media_image1.png
    Greyscale

a plurality of controllers provided to the plurality of acceleration cavities (See Fig 1 and each ECR RFQ DTL coupled DTL and HGS are having controllers and generates required beam with critical parameters  Paragraphs [0044 to 0050] it is inherent component), respectively; and 

a plurality of multipole magnets (Fig 3B paragraphs [0061]), wherein one or more of the plurality of multipole magnets are connected downstream to one of the plurality of acceleration cavities (See paragraphs [0062]. [0063]), wherein the one or two acceleration gaps of each of the plurality of acceleration cavities are configured for an ion beam to pass there through (See paragraphs [0056], [0057] and [0060]), and the one or two acceleration gaps are configured to accelerate the ion beam when the ion beam passes through (See Fig 1 and Fig 5A and paragraphs [0063] [0064] and claim 1), 

But Mustapha does not explicitly teaches, wherein each of the plurality of controllers generates an oscillating electric field in a corresponding acceleration cavity, independently controls a motion of an ion beam inside the corresponding acceleration cavity, and independently supplies radiofrequency power into the corresponding 
However, Lombardi teaches the wherein each of the plurality of controllers generates an oscillating electric field in a corresponding acceleration cavity, independently controls a motion of an ion beam inside the corresponding acceleration cavity, and independently supplies radiofrequency power into the corresponding acceleration cavity via an RF coupler (See Fig 11 and paragraphs [0096-0097]), and wherein convergence of the ion beam in a horizontal direction is controlled via a magnetic field caused by the plurality of multipole magnets, and the plurality of controllers controls acceleration of the ion beam independently of the control via the magnetic field. (See Fig 11 item 1110 oscillator generates oscillating field and 1120 Solid state driver having plurality of amplifiers to control the RFQs; paragraph [0095]).
Hence, ii would have been obvious to a person with an ordinary skill in the art before the effective filing date of the instant application to incorporate Lombardi teachings in to the accelerator system of Mustapha by introducing the independent controllers to each accelerating unit in order to control the beam independently (See paragraph 0095])

Conclusion

Claims 13, 17-23 are rejected

Claim 1-12, 14-16 are cancelled by applicant

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.
 Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        1/14/2022